UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, 2011 o Transition report under Section 13 or 15(d) of the Exchange Act of 1934. Commission file number 1-32830 INDIA GLOBALIZATION CAPITAL, INC. (Exact name of small business issuer in its charter) Maryland (State or other jurisdiction of incorporation or organization) 20-2760393 (I.R.S. Employer Identification No.) 4336 Montgomery Ave. Bethesda, Maryland 20814 (Address of principal executive offices) (301) 983-0998 (Issuer’s telephone number) Securities registered under Section 12(b) of the Exchange Act: Title of Each Class Name of exchange on which registered Units, each consisting of one share of Common Stock NYSE Amex and two Warrants Common Stock NYSE Amex Common Stock Purchase Warrants NYSE Amex Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding for each of the issuer’s classes of common equity as of the latest practicable date. Class Shares Outstanding as of November 14, 2011 Common Stock, $.0001 Par Value Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets as ofSeptember 30, 2011 (unaudited) and March 31, 2011 3 Consolidated Statements of Operations (unaudited) for the three and six months ended September 30, 2011 and 2010 4 Consolidated Statements of Comprehensive income (loss) for the three and six months ended September 30, 2011 and 2010 (unaudited) 5 Consolidated Statements of Stockholders (Deficit) Equity for the six months ended September 30, 2011 (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) for the six months ended September 30, 2011 and 2010 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risks 32 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities 35 Item 3. Defaults Upon Senior Securities 35 Item 4. (Removed and Reserved) 35 Item 5. Other Information 35 Item 6. Exhibits 36 Signatures 37 Table of Contents PART I – Financial Information Item 1.Financial Statements INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS All amounts in USD except share data As of Sept 30, 2011 March 31, 2011 (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowances Inventories Advance taxes Prepaid expenses and other current assets Total current assets $ $ Goodwill Property, plant and equipment, net Investments in affiliates Investments-others Restricted cash Other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Short-term borrowings $ $ Trade payables Accrued expenses Notes payable Other current liabilities Total current liabilities $ $ Other non-current liabilities Total liabilities $ $ Shares potentially subject to rescission rights (4,868,590 shares issued and outstanding) Stockholders' equity: Common stock — $.0001 par value; 75,000,000 shares authorized; 16,091,843 issued and outstanding as of September 30, 2011 and 14,890,181issued and outstanding as of March 31, 2011 Additional paid-in capital Accumulated other comprehensive income (2,647,007 ) (2,502,596 ) Retained earnings (Deficit) (31,351,362 ) (29,692,907 ) Total equity attributable to the parent $ $ Non-controlling interest Total stockholders' equity $ $ Total liabilities and stockholders' equity $ $ The accompanying notes should be read in connection with the financial statements. 3 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) All amounts in USD except share data Three months ended September Six months ended September 30, Revenues $ Cost of revenues (excluding depreciation and amortization) Selling, general and administrative expenses ) Depreciation ) Operating income (loss) $ ) $ ) $ ) $ ) Interest expense ) Amortization of debt discount - ) - ) Interest income Other income, net ) Income before income taxes and minority interest attributable to non-controlling interest $ ) $ ) $ ) $ ) Earnings in Income from Affiliates - - Income taxes benefit/ (expense) - - Net income/(loss) $ ) $ ) $ ) $ ) Non-controlling interests in earnings of subsidiaries Net income / (loss) attributable to common stockholders $ ) $ ) $ ) $ ) Earnings/(loss) per share attributable to common stockholders: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted-average number of shares used in computing earnings per share amounts: Basic Diluted The accompanying notes should be read in connection with the financial statements. 4 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) All amounts in USD except share data Three months ended September Six Months ended September Particulars IGC Non- controlling Interest Total IGC Non- controlling Interest Total IGC Non- controlling Interest Total IGC Non- controlling Interest Total Net income / (loss) $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) Foreign currency translation adjustments ) Comprehensive income (loss) $ ) $ ) $ ) $ ) $ $ ) $ ) $ ) $ ) $ ) $ $ ) The accompanying notes should be read in connection with the financial statements. 5 Table of Contents INDIA GLOBALIZATION CAPITAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) All amounts in USD except share data Common Stock No of Shares Amount Additional Paid in Capital Accumulated Earnings (Deficit) Accumulated Other Comprehensive Income/(loss) Non-Controlling Interest Total Stockholders’ Equity Balance as ofMarch 31, 2010 $ $ $ ) $ ) $ $ Issuance of equity shares - - Interest expense - Dividend Option Reversed - - - Loss for the quarter - - - (20,240,907 ) - (20,240,907 ) Net Income for non-controlling interest - (769,046 ) (769,046 ) Loss on Translation - Road show expense incurred towards raising capital-issuance of shares - - (69,017 ) - - - (69,017 ) Balance as ofMarch 31, 2011 (audited) $ $ $
